IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,453-01


                           EX PARTE DAMIEN LAFELL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1201372-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. KEASLER, YEARY , JJ. concur.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

controlled substance (cocaine) in an amount of less than one gram, and was sentenced to one

hundred and eighty days imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because after he entered his plea, the

evidence in his case was tested and found to contain no controlled substance.

        The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and
                                                                                                  2

intelligent choice. Brady v. United States, 397 U.S. 742 (1969); Ex parte Mable, 443 S.W.3d 129,

131 (Tex. Crim. App. 2014). We agree. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d
129 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 1201372-CR in the 177h District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 20, 2019
Do not publish